OPINION AND ORDER

J. Carleton Bowling, currently of Raleigh, North Carolina, seeks to terminate this Kentucky Bar Association (KBA) disciplinary proceeding against him by moving this Court to suspend his license to practice law in the Commonwealth of Kentucky for nine (9) months pursuant to SCR 3.480(3). The KBA has given notice that it has no objection to the motion. For the reasons set forth below, the motion is granted.
On March 9, 1998, the Inquiry Tribunal issued a one-count charge against Bowling arising from criminal misconduct. At the time of the misconduct giving rise to the charge, Bowling and his now-former wife were having marital difficulties. On February 18, 1997, Bowling locked his wife in their bedroom and pointed a pistol at her. On February 20, 1997, Bowling drove to the school his step-children attended and forced his wife to leave with him. Bowling took his wife back to their home, where he kept her from leaving and grabbed her neck with his arm. He then took her back to the elementary school to get her car and gave her keys to her but not her purse. In his car, Bowling followed his wife and stopped her at least three times. During at least one of these stops, Bowling threatened his wife with serious physical injury.
Bowling then told his wife to drive to the office of a local attorney, and Bowling followed her there. Once at the attorney’s office, Bowling’s wife asked for help,. and Bowling left. Later that day, he was arrested by the police.
In August 11, 1997, in Mason District Court, Bowling pleaded guilty to one count of fourth-degree assault, four counts of terroristic threatening, two counts of unlawful imprisonment, and one count of second-degree wanton endangerment. He was sentenced to twelve months imprisonment with credit for forty days served, and the remainder of the sentence probated for two years. One of the conditions of probation was for Bowling to obtain regular psychological counseling, and Bowling claims that he is currently receiving counseling.
Bowling admits that his conduct violated SCR 3.130-8.3(b), which provides that it is “professional misconduct” for a lawyer to “(c)ommit a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects.”
*295Having reviewed the record and being sufficiently advised, IT IS HEREBY ORDERED that:
1. The movant, J. Carleton Bowling, is hereby suspended from the practice of law in Kentucky for a period of nine (9) months. The period of suspension shall commence on the date of the entry of this Order and continue until such time as movant is reinstated to the practice of law by order of this Court pursuant to SCR 3.510 and any subsequent amendment to SCR 3.510.
2. In accordance with SCR 3.450, movant is directed to pay the costs of this action in the amount of $3.00.
3. Pursuant to SCR 3.390, movant shall, within ten (10) days from the entry of this Order, notify all clients in writing of his inability to represent them and to furnish copies of said letters of notice to the Director of the Kentucky Bar Association.
All concur.
Entered: July 23,1998.
/s/ Robert F. Stephens Chief Justice